DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma (US 2020/0328311).
As to claims 1 and 18, Verma teaches a method for forming a semiconductor structure (see Fig. A below and [0021] – [0025]), comprising: providing a substrate (Sub), including a first region (region 1) and a second region (region 2) adjacent to the first region; forming a first dielectric layer (D1) on the substrate (Sub) in the first region and the second region; forming a plurality of first plug structures (P1) in the first 

    PNG
    media_image1.png
    553
    563
    media_image1.png
    Greyscale


claims 2 and 20, Verma further teaches forming a gate conductive layer (gate) and a plurality of source/drain conductive layers (S/D, only one shown but plurality inherent) in the first dielectric layer (see Fig. A above), wherein: the plurality of first plug structures is located on the gate conductive layer, the plurality of source/drain conductive layers, or both the gate conductive layer and the plurality of source/drain conductive layers (see Fig. A above, [0024]).
As to claims 6 and 19, Verma further teaches forming a third plug structure (P3) in the second dielectric layer (D2) of the second region, wherein: a bottom surface of the third plug structure (P3) is in contact with a top surface of the first conductive layer (C1, see fig. A above).
As to claim 10, Verma further teaches after forming the second dielectric layer (D2), further including: forming a second conductive layer (C2) on the second dielectric layer (D2), wherein: the second conductive layer is located in the first region and the second region (see fig. A above); and a top surface of the plurality of second plug structures (P2) and a top surface of the third plug structure (P3) are electrically connected to a bottom surface of the second conductive layer, respectively (See fig. A above).
As to claim 11, Verma further teaches the substrate is made of silicon (Si), germanium (Ge), silicon germanium (SiGe), silicon carbide (SiC), gallium arsenic (GaAs), or indium arsenic (InAs) ([0022] SOI substrate).
As to claims 12, 13, 16, and 17, Verma further teaches “the above contact structure, conductive interconnections, and contact plugs”, which is all of the plugs and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Zhu (US 2020/0328116).
As to claims 5, 7, and 8, Verma does not explicitly teach forming the first dielectric layer (D1) and the plurality of first plug structures (P1) includes: forming an initial first dielectric layer on the substrate in the first region and the second region; forming a first mask layer on the initial first dielectric layer, wherein a plurality of first openings is formed in the first mask layer to expose portions of the initial first dielectric layer; etching the initial first dielectric layer using the first mask layer as an etch mask to 
However, forming a mask over a dielectric layer and etching trenches in said dielectric layer down to the underlying layer and/or feature using a wet and/or dry etching process, then filling those trenches with conductive material to form plugs is a very well-known and standard method of forming metallization layers (see fig. 2 and [0023] – [0025] of Zhu). Using this method would have been obvious so as to use an industrially tested and accepted method of forming a metallization layer.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verma.
As to claim 9, Verma is silent on the width of the dielectric openings. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal width of the plug (i.e. dielectric opening) to sufficiently operate and also to reduce footprint size. If that leads to a width between 10 and 100 nm, then that is the result of ordinary skill in the art and is not patentable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
As to claims 14 and 15, Verma is silent on the materials of the first and second dielectric layers. However, Verma does teach that they are ILDs ([0021]) and it is very well-known in the art to use silicon oxide as an ILD. Therefore, it would have been 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach the transistors structure and interconnection claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents

		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
1/27/22